Exhibit 10.11




June 15, 2007




Dr. Marco Taglietti




Dear Marco:

We are delighted to extend our offer of at-will employment to you for the
position of Executive Vice President, Chief Medical Officer, Forest Research
Institute at an annualized salary of $475,000 (Base Salary), and paid
semi-monthly ($19,791.66 per pay period).  In this position, located at our
Jersey City, New Jersey offices, you will report to Ivan Gergel, M.D., Senior
Vice President of Forest Laboratories, Inc, and President, Forest Research
Institute.  Provided that you join Forest prior to July 15, 2007, you will be
eligible to receive an annual bonus for the 2007 calendar year (with a target of
30%; standard executive bonus range is zero to 50%) based upon Company and your
individual (Bonus) performance.  We will guarantee this bonus for 2007 at a rate
of 75% of the targeted amount for the year, based on your good standing with the
company at the time of award. Typically, this payment is made with the final
calendar year payroll, on or about December 31st.  In addition, you will be
eligible for consideration for merit increases and performance bonuses for each
subsequent year of your employment, and paid in December, following your
performance review in December of each year.  You will be granted a stock option
of 60,000 shares of Forest Laboratories, Inc. stock by our Board of Directors
effective upon the vote of the Board on August 6, 2007.  These stock options
have a 10-year expiry.  The vesting schedule is as follows:


15% after the first grant year (15% total);
another 15% at the end of the second grant year (30% total);
another 15% at the end of the third grant year (45% total);
another 15% at the end of the fourth grant year (60% total); and
after the fifth grant year the remaining 40% (100% total)


In the past, stock option grants for senior executives have been awarded
annually in December as part of the compensation cycle.  Therefore, it would not
be unreasonable to forecast additional stock option awards for your service
beginning in December 2007, and thereafter.  A target amount for said additional
grant might be in the area of 20-25,000 options, subject to executive review and
Board of Directors approval.  All stock option awards will be exercisable, for
active employees, based upon the terms and conditions of the stock option
agreement as provided to you by the Company.


During the term of your employment, you shall be entitled to such benefits and
perquisites as are generally made available to senior executive officers of
Forest.  By way of illustration and not limited by the preceding sentence,
Forest shall provide you with the following benefits:  You and your dependents
will be eligible for participation in Forest Laboratories Medical and Dental
plans based upon pre-existing conditions.  You will also be eligible to
participate in our Flexible Spending Accounts (Medical/ Dependent), Life, Profit
Sharing, 401K Savings, Deferred Compensation, and Long Term Disability plans in
accordance with the standard eligibility requirements as defined in the
respective plans. You will also receive four (4) weeks paid vacation in
accordance with Company Policy, beginning with your employment date in calendar
year 2007. Forest recognizes and accepts that you have a scheduled vacation in
August 2007 and will, on a one-time basis, provide you with this paid time as
part of your employment. Thereafter, you will participate in the Forest Vacation
plan for employees.


Forest will reimburse you for all reasonable, ordinary and necessary expenses
incurred by you in the performance of your duties, provided you account to
Forest for such expenses in the manner prescribed by Forest.


Finally, as Executive Vice President, Chief Medical Officer, you will be
eligible to participate in Forest Laboratories, Inc.’s Change in Control
Agreement in the form attached hereto and incorporated herein.  This agreement
provides for a three-year salary protection in the event of a hostile takeover
of the company.  Pursuant to this agreement, Forest will provide you with a
three (3) year employment guarantee as of your start date, limited to severance
and certain benefits in the event of a termination of your employment by Forest
without Cause or your termination of employment for Good Reason.  In such event,
this severance agreement will provide you with semi-monthly Base Salary payments
for a period of either the balance of the three year contract, or for one year,
which ever is greater, plus one Bonus payment (the higher of the last actual
bonus payout, or 30% of salary target).  In the event that the employment
agreement is activated, you agree, subject to your availability, to be
reasonably available to management for consultations from time to time during
the period of salary continuation, it being understood that you shall not be
required to perform such consultation for any specified minimum number of
hours.  Further, Forest shall continue health care coverage (medical and dental)
for yourself and any eligible family members for the period concurrent with
salary continuation, or until coverage is obtained by you, which ever is
earlier.  Such coverage shall be on the same terms and conditions and at the
same cost as for active senior executive officers of Forest.  During any period
of the employment agreement there shall not be any accelerated vesting of stock
options.  However, any stock options previously awarded to you shall continue to
vest until the expiration of the three year employment agreement.


We recognize that you may have certain limited on-going transitional activities
associated with your withdrawal from the firm of Stiefel and acknowledge that
you may devote such time and attention to those responsibilities as may
reasonably be required and which you do not anticipate will limit or interfere
with the performance of your duties for Forest. Generally this would expect to
be remedied within 60 days from the start of your employment with Forest.
Please sign your acceptance of this Offer of Employment and return it to me no
later than Wednesday, June 20, 2007. I would appreciate a verbal concurrence as
soon as you are able. As previously discussed, we will arrange for a meeting to
discuss the full range of offerings at your convenience.


We are projecting a start date for your employment as being on Monday July 9,
2007 and your appointment as Executive Vice President, Chief Medical Officer to
be effective as of such date.


There are three last actions which will make our offer of employment
complete.  First, Forest requires your completion of the employment application
with an original signature on the back page granting the company your
authorization to complete background checks. Mail this back to me with your
signed Employment Letter.


Second, you, as with all employees must undergo a drug screen at a certified
testing laboratory proscribed by Forest. Materials for this screen accompany
this letter. Please take the materials to the testing laboratory indicated, or
to your physician and have them take the necessary steps. Complete this step
within 5-business days of your receipt of this letter. Failure to complete this
in a timely manner may delay the completion of your process and your start of
employment.


And third, as required by the U.S. Department of Labor and pursuant to the
Immigration and Nationality Act, our company is required to verify the identity
and employment authorization of all new hires.  In order to comply with this
legal obligation, we must complete an Employment Eligibility Verification Form
(I-9) within three (3) days of your hire.  We have enclosed a list of forms
needed to comply with the requirement (Form I-9) for your review.  Please note
that you will need to provide on the first day of your employment either (i) one
document from “list A” or (ii) one document from “list B” and one document from
“list C” of the form (see the enclosed I-9 list).  If you anticipate having
difficulty completing the Form I-9 or producing the required documents, please
contact me as soon as possible.


If you have any questions, please contact me as soon as possible.


Sincerely,




/s/ Bernard J. McGovern    
Bernard J. McGovern
Vice President, Human Resources


ACCEPTED & AGREED BY:






/s/ Marco Taglietti, M.D.    
Marco Taglietti, M.D.


Attachment I-9; Change in Control;


cc:  I. Gergel; L. Olanoff; H. Solomon